                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SHANTAE LAVONDA BENTON,

      Plaintiff,
v.                                                    Case No. 8:17-cv-2843-T-AAS

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration,

      Defendant.
______________________________________/

                                       ORDER

      Shantae Lavonda Benton seeks judicial review of a decision by the

Commissioner of Social Security (Commissioner) denying her claim for supplemental

security income (SSI) and disability insurance benefits (DIB) under the Social

Security Act, 42 U.S.C. Section 405(g).       After reviewing the record, including a

transcript of the proceedings before the Administrative Law Judge (ALJ),

administrative record, pleadings, and joint memorandum the parties submitted, the

Commissioner’s decision is AFFIRMED.

I.    PROCEDURAL HISTORY

      Ms. Benton applied for SSI and DIB because of a disability she claims began

on October 6, 2014.    (Tr. 204–13).    Disability examiners denied Ms. Benton’s

applications initially and after reconsideration. (Tr. 62–77, 82–103). Ms. Denton

then requested a hearing before an ALJ, who found Ms. Benton not disabled. (Tr.

14–23, 127–31).

                                          1
      Ms. Benton then requested the Appeals Council review the ALJ’s decision. (Tr.

195). The Appeals Council granted Ms. Benton’s request and issued its own decision.

(Tr. 1–9). The Appeals Council also found Ms. Benton not disabled, and that decision

became the final decision of the Commissioner. (Id.). Ms. Benton now seeks judicial

review of the Commissioner’s final decision. (Doc. 1).

II.   NATURE OF DISABILITY CLAIM

      A.     Background

      Ms. Benton was thirty-six years old when she submitted her SSI and DIB

applications and thirty-seven years old when the ALJ held the hearing. (Tr. 37, 204,

206). Ms. Benton has an eighth-grade education and attends classes to obtain a

General Education Diploma (GED). (Tr. 39, 43). She claimed disability because of

arthritis in multiple joints and degenerative disc disease. (Tr. 62, 70).

      B.     Summary of the ALJ’s Decision

      The ALJ must follow five steps when evaluating a claim for disability.1 20

C.F.R. §§ 404.1520(a), 416.920(a). First, if a claimant is engaged in substantial

gainful activity,2 she is not disabled. §§ 404.1520(b), 416.920(b). Second, if a claimant

does not have an impairment or combination of impairments that significantly limit

his physical or mental ability to perform basic work activities, then she does not have

a severe impairment and is not disabled. §§ 404.1520(c), 416.920(c); see McDaniel v.


1 If the ALJ determines that the claimant is under a disability at any step of the
sequential analysis, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

2 Substantial gainful activity is paid work that requires significant physical or
mental activity. §§ 404.1572, 416.910.
                                           2
Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986) (stating step two acts as a filter and

“allows only claims based on the most trivial impairments to be rejected”). Third, if

a claimant’s impairments fail to meet or equal an impairment included in the

Listings, she is not disabled. §§ 404.1520(d), 416.920(d); 20 C.F.R. pt. 404, subpt. P,

app. 1. Fourth, if a claimant’s impairments do not prevent her from performing past

relevant work, she is not disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e). At this

fourth step, the ALJ determines the claimant’s residual functional capacity (RFC).3

Fifth, if a claimant’s impairments (considering her RFC, age, education, and past

work) do not prevent her from performing other work that exists in the national

economy, then she is not disabled. §§ 404.1520(g), 416.920(g).

      The ALJ here determined Ms. Benton engaged in no substantial gainful

activity since her alleged onset date. (Tr. 16). The ALJ found Ms. Benton has a severe

impairment: degenerative disc disease with canal stenosis. (Id.). Nonetheless, the

ALJ found Ms. Benton’s impairments or combination of impairments fails to meet or

medically equal the severity of an impairment included in the Listings. (Tr. 18).

      The ALJ then found Ms. Benton has the following RFC:

      [Ms. Benton] has the residual functional capacity to perform light work
      as defined in 20 C.F.R. 404.1567(b) and 416.967(b) pushing, pulling,
      lifting, or carry twenty pounds occasionally, or 1/3 of an eight hour work
      day, and ten pounds frequently or 2/3 of an eight hour work day, except
      that sitting for an eight hour day. She can stand up to 4 hours and walk
      up to 2 hours per eight hour work day. Other than lifting, carrying,
      pushing and pulling, she can do all arm activities without limitation
      (reach, handle, finger, feel, push, pull). She occasionally can perform all

3 A claimant’s RFC is the level of physical and mental work she can consistently
perform despite her limitations. §§ 404.1545, 416.945(a).


                                          3
      postural activities (climb ramps and stairs, balance, stoop, kneel, crouch
      and crawl) except that she can never climb ladders or scaffolding and
      unprotected heights. She frequently can operate motor vehicles, and
      work around unprotected heights, vibrations, extreme temperatures
      (heat/cold), humidity, wetness, dust, odors, fumes, and pulmonary
      irritants.

(Tr. 19). Based on these findings, the ALJ determined Ms. Benton could perform past

relevant work as a telemarketer. (Tr. 22). As a result, the ALJ found Ms. Benton not

disabled. (Id.).

      Following Ms. Benton’s request, the Appeals Council reviewed the ALJ’s

decision. (Tr. 1–9). The Appeals Council agreed with the ALJ findings from steps

one through three of her sequential analysis: Ms. Benton engaged in no substantial

activity since the alleged onset date; Ms. Benton has severe degenerative disc disease

with canal stenosis; and Ms. Benton’s severe impairment fails to meet an impairment

in the Listings. (Tr. 5).

      The Appeals Council adopted the ALJ’s RFC determination. (Id.). But the

ALJ declined to adopt the ALJ’s finding that Ms. Benton could return to her past

relevant work as a telemarketer. (Id.). Instead, the Appeals Council found Ms.

Benton could perform other jobs that exist in significant numbers in the national

economy, specifically as a ticket seller, parking-lot cashier, and toll collector. (Tr. 5–

6). The Appeals Council therefore found Ms. Benton not disabled from the alleged

onset date through the date of the ALJ’s decision. (Tr. 7).




                                            4
III.   ANALYSIS

       A.    Standard of Review

       Review of the ALJ’s decision is limited to determining whether the ALJ applied

correct legal standards and whether substantial evidence supports her findings.

McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988); Richardson v. Perales, 402

U.S. 389, 390 (1971). Substantial evidence is more than a mere scintilla but less than

a preponderance. Dale v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (citation

omitted). In other words, there must be sufficient evidence for a reasonable person

to accept as enough to support the conclusion. Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995) (citations omitted).

       A reviewing court must affirm a decision supported by substantial evidence

“even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d 1232, 1240

n.8 (11th Cir. 2004) (citations omitted).     The court must not make new factual

determinations, reweigh evidence, or substitute its judgment for the Commissioner’s

decision. Phillips, 357 F.3d at 1240 (citation omitted). Instead, the court must view

the whole record, considering evidence favorable and unfavorable to the

Commissioner’s decision. Foote, 67 F.3d at 1560; see also Lowery v. Sullivan, 979

F.2d 835, 837 (11th Cir. 1992) (citation omitted) (stating that the reviewing court

must scrutinize the entire record to determine the reasonableness of the

Commissioner’s factual determinations).




                                          5
      B.     Issues on Appeal

      Ms. Benton argues the ALJ’s decision should be remanded for two reasons.

(Doc. 16, pp. 18–41). Ms. Benton first argues the ALJ’s RFC determination is not

supported by substantial evidence. (Id. at 18–26). Ms. Benton next argues the ALJ

erred when she considered Ms. Benton’s statements about the severity of her

impairments. (Doc. 16, pp. 35–38).

             1.    RFC Determination

      Ms. Benton argues the ALJ’s findings about Ms. Benton’s limitations (i.e., Ms.

Benton’s RFC) are unsupported by substantial evidence. (Id. at 18–26). Ms. Benton

focuses her argument on (1) whether ALJ properly considered evidence about Ms.

Benton’s back pain and (2) whether the ALJ properly considered the medical opinion

from Dr. Charles Liu. (Id.).

                   a.     Evidence about Ms. Benton’s Limitations

      Ms. Benton argues the ALJ erred when she relied on two specific findings.

(Id.). First, Ms. Benton argues the ALJ erred when she relied on her finding that Ms.

Benton “lacks true disc herniation.” (Id.; Tr. 19). Second, Ms. Benton argues the ALJ

erred when she found no clinical signs or symptoms accompanied Ms. Benton’s MRI

evidence showing she has stenosis. (Doc. 16, p. 19; Tr. 19).

      Ms. Benton argues medical evidence shows the severity of Ms. Benton’s back

pain and cites findings for support. (Doc. 16, pp. 20–23). A CT scan of Ms. Benton’s

abdomen revealed severe degenerative disc disease in her lumbar spine and “mild

bilateral hip degenerative joint disease.” (Tr. 395–96). An impression from a CT scan



                                          6
of Ms. Benton’s lumbar spine stated her degenerative disc and facet disease “is

greater than stated age.” (Tr. 389). Dr. Shaukat Chowdhari observed decreased

range of motion and tenderness in Ms. Benton’s musculoskeletal system, as well as

other deficiencies. (Tr. 338). Dr. Hasan Mousli noted Ms. Benton’s history included

back pain that radiated to her bilateral extremities. (Tr. 455). Dr. Mousli also

observed Ms. Benton had “irregular gait, tiptoe abnormal, and heel walk abnormal.”

(Tr. 456).

      Kenley Pierre-Louis, a nurse practitioner, observed pain with range of motion

in Ms. Benton’s back, and Pierre-Louis assessed lower back pain. (Tr. 347). A

different CT scan of Ms. Benton’s lumbar spine revealed “multilevel neural foraminal

stenosis most significant at the L3-L4, L4-L5, and L5-S1 levels.” (Tr. 580–81). At an

emergency-room visit, Dr. John Conboy observed Ms. Benton’s range of motion in her

back was “painful with all movement.” (Tr. 576). And Ms. Benton cites other medical

evidence noting degenerative disc changes and stenosis in her lumber spine, low back

pain, and painful range of motion in her back. (Tr. 355, 385, 774–75). According to

Ms. Benton, the evidence she cites demonstrates the ALJ’s findings about Ms.

Benton’s limitations are unsupported by substantial evidence. (Doc. 16, p. 22–23).

      The Commissioner argues Ms. Benton fails to show her degenerative disc

disease prevents her from working. (Id. at 28–31). According to the Commissioner,

no imaging-test results show Ms. Benton has disc herniation or other major

deformity.   (Id.).   And the Commissioner argues the ALJ relied on substantial




                                         7
evidence in her RFC determination. (Doc. 16, pp. 28–30) (footnotes and citations

omitted). So, the Commissioner concludes remand is inappropriate. (Id. at 31).

       At step four of the sequential evaluation, the ALJ determines the claimant’s

RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). A claimant’s RFC is the most she can

perform in a work setting despite her impairments. §§ 404.1545, 416.945(a); Phillips,

357 F.3d at 1238. The ALJ must determine the claimant’s RFC using all relevant

medical and other evidence. Phillips, 357 F.3d at 1238. Substantial evidence must

support the ALJ’s RFC determination. Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1161 (11th Cir. 2004); Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005).

      Substantial evidence supports the ALJ’s RFC determination in this case.

When determining the limitations Ms. Benton’s back pain imposes on her, the ALJ

considered all relevant evidence. The ALJ cited Dr. Liu’s opinion, in which Dr. Liu

found Ms. Benton could lift and carry twenty pounds occasionally. (Tr. 19, 746). Dr.

Liu noted Ms. Benton has severe back pain “secondary to degenerative disc disease

and spinal stenosis” but no trouble with ambulation. (Tr. 19, 746).

      The ALJ considered medical notes from Dr. Mousli, in which Dr. Mousli found

no major spinal stenosis and that Ms. Benton had no need for surgery. (Tr. 19, 465).

The ALJ also considered how Dr. Mousli observed normal strength and full range of

motion in all areas of her musculoskeletal system. (Tr. 19, 509). The ALJ also

considered evidence, in which Ms. Benton reported no difficulty walking. (Tr. 19,

492). The ALJ cited Dr. Liu’s observation that multiple examinations of Ms. Benton’s




                                         8
upper extremities were normal. (Tr. 20, 748). This evidence the ALJ considered

constitutes substantial evidence.

      Many records Ms. Benton cites to support her argument include notes

supporting the ALJ’s RFC determination. For example, Ms. Benton cites Dr. Mousli’s

note, in which he observed Ms. Benton display irregular gait. (Doc. 16, p. 20; Tr. 456).

But, in that same note, Dr. Mousli observed full range of motion in all areas of Ms.

Benton’s musculoskeletal system.      (Tr. 456).   The ALJ has the duty to weigh

contradictory pieces of medical evidence. See Moore, 405 F.3d 1208, 1213 (citations

omitted) (affirming ALJ’s RFC determination despite claimant citing evidence that

undermined the ALJ’s finding). The ALJ’s decision demonstrates she considered all

relevant evidence—including contradictory evidence—when determining Ms.

Benton’s RFC, and substantial evidence supports the ALJ’s determination. Remand

on this issue is therefore inappropriate.

                    b.     Dr. Liu’s Opinion

      Ms. Benton argues the ALJ erred when she considered Dr. Liu’s opinion. (Doc.

16, pp. 23–26). Ms. Benton specifically takes issue with Dr. Liu’s review of medical

evidence. (Id.). For example, Ms. Benton argues Dr. Liu’s finding that Ms. Benton

has no trouble with ambulation is contradicted by Dr. Mousli’s notes indicating Ms.

Benton had trouble with ambulation. (Id. at 23) (citations omitted). According to Ms.

Benton, Dr. Liu’s opinion is not supported by substantial evidence because of

inconsistencies between his findings and findings in the medical record. (Id. at 25).




                                            9
      To support her argument that Dr. Liu’s opinion is not supported by substantial

evidence, Ms. Benton cites many notes from Dr. Mousli and other providers. (Doc.

16, pp. 23–26). During his treatment of Ms. Benton, Dr. Mousli repeatedly noted she

had limited ambulation and slow, irregular gait. (Tr. 439, 447–48, 452, 455, 500, 504,

508, 513, 517, 522). Dr. Mousli performed epidural steroid injections on Ms. Benton’s

lumbar spine because of her back pain. (Tr. 490, 492).

      Milcah Caculitan, a nurse practitioner, assessed Ms. Benton and noted lower

back pain radiating to her legs.     (Tr. 501).   Caculitan also noted Ms. Benton

complained about back pain, which was due to weight issues and “chronic DJD and

spasm.” (Tr. 524). Dr. Mousli noted that Ms. Benton complained her back-spasm

pain was an “8/10.” (Tr. 455). Dr. Mousli also assessed neck pain that radiated to

Ms. Benton’s arms and caused headaches. (Tr. 440). According to Ms. Benton, the

evidence demonstrates Dr. Liu erred in his medical assessment; so, the ALJ similarly

erred when she considered Dr. Liu’s opinion. (Doc. 16, p. 25).

      The Commissioner argues the ALJ properly considered Dr. Liu’s opinion. (Id.

at 31–35). According to the Commissioner, the ALJ properly gave weight to portions

of Dr. Liu’s opinion consistent with medical evidence in the record. (Id. at 32–33).

The Commissioner points out that no doctor noted Ms. Benton using an assistive

device to ambulate; rather, providers observed normal gait. (Id. at 33) (citations

omitted). The Commissioner also argues the evidence Dr. Liu reviewed supports his

determination that Ms. Benton could ambulate independently. (Id. at 33) (citation

omitted).   And the Commissioner cites other evidence supporting Dr. Liu’s



                                         10
determination that Ms. Benton could perform a reduced range of light work; so, the

Commissioner concludes that remand is inappropriate. (Doc. 16, pp. 33–35).

      The ALJ must state with particularity the weight given to different medical

opinions and her reasons for doing so. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th

Cir. 1987). The ALJ may reject any medical opinion if evidence supports a contrary

finding, but she must still articulate reasons for assigning little weight. Caulder v.

Bowen, 791 F.2d 872, 880 (11th Cir. 1986). Provided her decision does not broadly

reject a claim for Social Security benefits, the ALJ need not refer to every piece of

evidence.   Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014).

Although it is unnecessary to refer to every piece of evidence, the ALJ must consider

all available evidence and articulate the weight given to probative evidence. Id.;

Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981).

      The ALJ considers how consistent a medical opinion is with the record when

determining how much weight to assign that opinion. 20 C.F.R. §§ 404.1527(c)(4);

416.927(c)(4). The ALJ may reject any medical opinion when evidence supports a

different conclusion. Bloodsworth v. Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983)

(citations omitted).

      Substantial evidence supports the ALJ’s consideration of Dr. Liu’s opinion.

The ALJ first considered how Dr. Liu found Ms. Benton has severe low back pain

secondary to degenerative disc disease and spinal stenosis. (Tr. 17, 746). The ALJ

later assigned great weight to Dr. Liu’s opinion that Ms. Benton’s impairment fails

to meet an impairment in the Listings and that she could ambulate independently



                                         11
despite her chronic back pain. (Tr. 18, 754).     The ALJ found Dr. Liu’s opinion

consistent with medical evidence. (Tr. 18).

      Substantial evidence supports the ALJ’s decision to assign great weight to Dr.

Liu’s opinion that Ms. Benton’s impairment does not meet an impairment in the

Listings and she can ambulate independently. The ALJ considered Dr. Chowdhari’s

opinion, in which he found Ms. Benton had normal gait and used no “cervical collar,

cane, crutch or walker, and does not appear to need one.” (Tr. 21. 338, 341). The ALJ

considered physical therapist Louis Greenwald’s notes, in which he repeatedly

observed improvements in Ms. Benton’s condition and listed her long-term goal:

“Ambulation is improved to prior level of function.” (Tr. 20, 596). And the ALJ

considered how Dr. Mousli and nurse practitioner Caculitan also repeatedly noted

Ms. Benton had no need for surgery and she had no major spinal stenosis—despite

observing limited ambulation. (Tr. 18–19, 464–65, 500–01, 508–09, 522–24). These

findings and opinions the ALJ considered constitute substantial evidence supporting

her decision to assign great weight to Dr. Liu’s opinion that Ms. Benton’s impairment

does not meet an impairment in the Listings and she can ambulate independently.

      Dr. Liu found that medical evidence shows “no impairment of use of hands”

and normal upper-extremity examinations. (Tr. 748). Dr. Liu’s finding is consistent

with the medical evidence. Dr. Mousli and nurse practitioner Caculitan repeatedly

observed full range of motion in all areas of Ms. Benton’s musculoskeletal system,

including in Ms. Benton’s hand and wrists. (Tr. 464, 500, 509). This evidence is




                                         12
consistent with Dr. Liu’s finding that Ms. Benton has no impairment in her hands

and had normal upper-extremity examinations.

                                           *    *   *

      Substantial evidence supports the ALJ’s decision to assign great weight to Dr.

Liu’s finding that Ms. Benton’s impairment does not meet an impairment in the

Listings and she can ambulate independently. And Dr. Liu’s finding that Ms. Benton

has no impairment in her hands and had normal upper-extremity examinations is

consistent with the medical evidence.           Remand on this issue is therefore

inappropriate.

             2.     Statements about Severity of Impairments

      Ms. Benton argues the ALJ erred when she found Ms. Benton’s statements

about the severity of her impairments inconsistent with medical evidence. (Doc. 16,

pp. 35–38). According to Ms. Benton, the ALJ relied on findings unrelated to Ms.

Benton’s pain and not properly part of the pain analysis. (Id. at 35) (citation omitted).

Ms. Benton argues the ALJ’s conclusion about a “disconnect between Ms. Benton’s

complaints and the record” is inaccurate. (Id. at 36).

      Ms. Benton cites medical evidence to support her claim about the severity of

her impairments. (Id.). She cites multiple medical notes from different providers

documenting Ms. Benton’s back pain. (Tr. 346–47, 352, 354, 612–13). Ms. Benton

also cites medical evidence showing she went to emergency rooms multiple times

because of her low-back pain. (Tr. 385, 532, 554, 575, 646, 650). According to Ms.




                                           13
Benton, this medical evidence shows no disconnect between her treatment and her

statements about the severity of her impairments. (Doc. 16, p. 36).

      Ms. Benton also argues her treatment is consistent with her statements about

the severity of her impairment. (Id. at 36–38). Ms. Benton cites Dr. Mousli’s notes,

in which he repeatedly observed that her pain was severe. (Id. at 37) (citations

omitted). Ms. Benton also points out Dr. Mousli treated her pain with narcotic

mediations, injections, and physical therapy. (Id.) (citations omitted). So, Ms. Benton

concludes the ALJ erred when she found Ms. Benton’s statements about the severity

of her impairment inconsistent with medical evidence. (Id. at 37–38).

      The Commissioner argues the ALJ properly determined Ms. Benton’s

statements about the severity of her impairment were inconsistent with medical

evidence. (Id. at 38–41). The Commissioner cites records showing Ms. Benton walked

normally despite irregular gait, had full range of motion and strength in all

extremities, and required no drastic treatment for her condition. (Id. at 39) (footnotes

and citations omitted). The Commissioner also argues the ALJ properly considered

Ms. Benton’s daily activities. (Id. at 40) (citations omitted).

      To establish disability based on testimony about pain and other symptoms, the

claimant must show the following: “(1) evidence of an underlying medical condition;

and (2) either (a) objective medical evidence confirming the severity of the alleged

pain; or (b) that the objectively determined condition can reasonably be expected to

give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir.

2002) (citation omitted). If the ALJ rejects subjective testimony, she must provide



                                           14
adequate reasons for doing so. Wilson, 284 F.3d at 1225 (citation omitted). The ALJ

may reject testimony about subjective complaints, but that rejection must be based

on substantial evidence. Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992).

      An ALJ may consider daily activities at step four of the sequential analysis.

Macia v. Bowen, 829 F.2d 1009, 1012 (11th Cir. 1987); see also SSR 96-8p, 1996 WL

374184, at *5 (July 2, 1996) (stating the ALJ must base the RFC assessment on

reports of daily activities, among other things).

      At the hearing, Ms. Benton testified she needs help getting dressed and picking

things up off the floor when dropped. (Tr. 47). Ms. Benton also testified she cannot

work because of pain located in her “whole body.” (Id.). She described difficulties she

has sitting, standing, and walking, and she described side effects she suffers due to

medication she takes for her pain. (Tr. 47, 50). The medical evidence also shows Ms.

Benton consistently reported limitations because of her back pain. (See, e.g., Tr. 337)

(reporting to Dr. Chowdhari that she had difficulties completing daily activities

because of her chronic back pain).

      The ALJ determined Ms. Benton’s impairment could reasonably be expected to

cause her alleged symptoms.       (Tr. 21).    But the ALJ determined Ms. Benton’s

statements about the severity of her impairment were not entirely consistent with

medical evidence. (Id.).

      Substantial evidence supports finding Ms. Benton’s statements about the

severity of her impairment inconsistent with medical evidence. The ALJ considered

medical notes, including notes from Dr. Kulmeet Kundlas, showing Ms. Benton was



                                          15
well-developed and had normal gait. (Tr. 21, 338, 613, 620). The ALJ also considered

how records from Ms. Benton’s emergency-room visits show that her main complaints

dealt with pelvic organs and abdominal pain. (Tr. 21, 581, 719). Further, the ALJ

considered medical notes, in which observable signs, like reflexes, revealed less

problems than signs subject to “self-report,” like tenderness. (Tr. 21, 509).

      The ALJ also considered Ms. Benton’s testimony. (Tr. 21). Ms. Benton testified

she has no problem grooming herself. (Tr. 40). She prepares meals, cleans her

apartment, folds clothes, drives, shops for groceries, and spends time with friends

and family. (Tr. 40–41). Ms. Benton testified she could manage her finances and she

takes her daughter to school and helps her with homework. (Tr. 42). Ms. Benton

watches television, reads, takes classes to obtain her GED, and attends church every

Sunday. (Tr. 43–44).

      The medical evidence the ALJ cited and Ms. Benton’s daily activities

constitutes substantial evidence. Remand on this issue is therefore inappropriate.

IV.   CONCLUSION

      Substantial evidence supports the ALJ’s RFC determination. Specifically, the

ALJ properly considered evidence about limitations Ms. Benton has because of her

back pain. And the ALJ properly considered Dr. Liu’s opinion. Substantial evidence

also supports the ALJ finding Ms. Benton’s statements about the severity of her

impairment inconsistent with medical evidence.

      The Commissioner’s decision is therefore AFFIRMED, and the case is

DISMISSED. The Clerk of Court must enter final judgment for the Commissioner



                                          16
consistent with 42 U.S.C. Sections 405(g) and 1383(c)(3).

      ORDERED in Tampa, Florida, on March 25, 2019.




                                         17
